EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 4th day of September,
2015, is entered into by Cerulean Pharma Inc., a Delaware corporation with its
principal place of business at 840 Memorial Drive, 5th Floor, Cambridge, MA
02139 (the “Company”), and Adrian Senderowicz, M.D. (the “Employee”) with the
address at 7 Park Avenue, Unit 1, Somerville, MA 02144.

The Company desires to employ the Employee and the Employee desires to be
employed by the Company.  In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties hereto, the parties agree
as follows:

1.Term of Employment.  The Company hereby agrees to employ the Employee and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, commencing on September 4, 2015 (the “Commencement
Date”).  There shall be no definite term of employment, and the Employee’s
employment shall be at-will such that both the Company and the Employee remain
free to end the employment relationship for any reason, at any time, with or
without notice.

2.Title and Capacity.  As of the Commencement Date, the Employee shall serve as
Senior Vice President & Chief Medical Officer of the Company and shall report to
the President & Chief Executive Officer of the Company.  The Employee shall be
based at the Company's headquarters in Cambridge, Massachusetts until the end of
December 2015 at which point the Employee will be based at the Company’s new
headquarters located in Waltham, Massachusetts.

The Employee agrees to undertake the duties and responsibilities inherent in
such position and such other duties and responsibilities as the President &
Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

shall from time to time reasonably assign to him. The Employee agrees to devote
his entire business time, attention and energies to the business and interests
of the Company. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.  Notwithstanding
the foregoing, the Employee may participate in charitable or civic
organizations, as may be approved by the Company.  Company acknowledges and
agrees that Employee is a member of the board of directors of Puma Technologies,
Inc. and may continue to serve on that board while Employee is an executive
officer of the Company.

3.Compensation and Benefits.

3.1Base Salary.  As of the Commencement Date, the Company shall pay the
Employee, in accordance with the Company's regular payroll practices, a base
salary at the annualized rate of $390,000, payable at the rate of $16,250 on a
semi-monthly basis, subject to adjustment thereafter by the Board of Directors
of the Company (the “Board”) or the President & Chief Executive Officer.  

3.2Bonus.

(a)The Employee will be eligible to receive a performance-based annual bonus for
each fiscal year in which he is employed by the Company in the capacity of
Senior Vice President & Chief Medical Officer. This bonus shall be based upon
reasonably attainable annual quantitative and qualitative performance objectives
established by the Board or the President & Chief Executive Officer. The
Employee’s annual bonus level target shall be set at forty percent (40%) of the
Employee’s base salary for the currently applicable fiscal year and shall be
subject to adjustment thereafter by the Board or the President & Chief Executive
Officer.  The Board or the President & Chief Executive Officer will determine,
in its sole discretion,

 

 

--------------------------------------------------------------------------------

 

based upon its review of the achievement of the performance objectives for a
given fiscal year, whether (and in what amount) a bonus award is payable to the
Employee. Any bonus awarded to the Employee for fiscal year 2015 will be
prorated for the Employee’s length of service within such year; provided,
however, that notwithstanding the Commencement Date, the Board or President &
Chief Executive Officer, as applicable, shall determine the Employee’s 2015
annual bonus, if any, as if the Employee had commenced employment with the
Company on January 1, 2015.  To be eligible to receive a bonus award, the
Employee must be an active employee on the date any such bonuses are
distributed, as it also serves as an incentive to remain employed by the
Company.   

3.3Employee Benefits.  The Employee shall be entitled to participate in all
benefit plans and programs that the Company establishes and makes available to
its employees to the extent that the Employee is eligible under (and subject to
the provisions of) the plan documents governing those programs.  The Employee
shall be entitled to twenty (20) days paid vacation per year plus personal days
and paid holidays generally offered by the Company to its employees, each to be
administered in accordance with Company policy.  The Employee will be provided
the same indemnification protections provided to other executive officers of the
Company, in accordance with the Company’s bylaws and applicable law.

3.4Reimbursement of Expenses.  The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s expense reimbursement policies.  The reimbursement of expenses
hereunder shall be subject to the terms and conditions set forth in Section
19(e) of this Agreement.

 

 

--------------------------------------------------------------------------------

 

3.5Equity.  Subject to Board approval and the terms of the Company’s 2014 Stock
Incentive Plan, the Company will grant the Employee an option to purchase
135,000 shares of common stock of the Company $.0001 par value per share
(“Common Stock”) at an exercise price equal to the fair market value of the
Common Stock on the date of grant (the “Option”).  Twenty-five percent (25%) of
the shares subject to the Option shall vest on the first anniversary of the
Commencement Date subject to the Employee’s continuing employment with the
Company and the remainder of the shares shall vest monthly over the next
thirty-six (36) months, in equal monthly amounts, subject to the Employee’s
continuing employment with the Company.  For the avoidance of doubt, the Option
is in addition to that certain nonqualified stock option granted to Employee
pursuant to the Consulting Agreement by and between the Company and Oncology
Drug Development, LLC effective as of May 18, 2015 (the “Consulting Agreement”),
which nonqualified stock option will continue to vest in accordance with its
terms and pursuant to the Company’s 2014 Stock Incentive Plan.  Except as set
forth in the immediately preceding sentence, and as set forth in Section 5.4 of
the Consulting Agreement, the Consulting Agreement is hereby terminated as of
the Commencement Date; provided, however, that all accrued and unpaid fees owed
to the Employee pursuant to that Consultant Agreement for services rendered
before termination thereof will remain due and payable by the Company, in
accordance therewith. 

3.6Withholding.  All salary, bonus and other compensation or benefits payable to
the Employee shall be subject to applicable withholdings and taxes.

4.Payments Upon Resignation By The Employee Without Good Reason or Termination
By The Company For Cause.

 

 

--------------------------------------------------------------------------------

 

4.1Payment upon Voluntary Resignation or Termination for Cause.  If the Employee
voluntarily resigns his employment other than for Good Reason (as defined in
Section 4.2) or if the Company terminates the Employee for Cause (as defined in
Section 4.3), the Company shall pay the Employee all accrued and unpaid base
salary through the Employee’s date of termination and any vacation that is
accrued but unused as of such date.  The Employee shall not be eligible for any
severance or separation payments (including, but not limited to, those described
in Section 7 of this Agreement) or any continuation of benefits (other than
those provided for under the Federal Consolidated Omnibus Budget Reconciliation
Act (“COBRA”)), or any other compensation pursuant to this Agreement or
otherwise.  The Employee also shall have such rights, if any, with respect to
outstanding equity awards as may be provided under the agreement applicable to
each. 

4.2Definition of “Good Reason”.  For purposes of this Agreement, “Good Reason”
means the occurrence, without the Employee’s written consent, of any of the
events or circumstances set forth in clauses (a) through (c) below, provided,
however, that an event described in clauses (a) through (c) below shall not
constitute Good Reason unless it is communicated in writing, within 90 days of
the first occurrence of an event giving rise to the claim, by the Employee to
the Board or its successor and unless it is not corrected by the Company or its
successor within thirty (30) days of the Company’s receipt of such written
notice:

(a)the material diminution of the Employee’s duties, authority or
responsibilities;

(b)a material reduction in the Employee’s base salary; or

 

 

--------------------------------------------------------------------------------

 

(c)a change by the Company in the location at which the Employee performs his
principal duties for the Company to a new location that is both (i) outside a
radius of 50 miles from the Employee’s principal residence and (ii) more than 30
miles from the location at which the Employee performed his principal duties for
the Company. 

If the Company fails to timely correct an event of Good Reason, the termination
of Executive’s employment shall become effective 60 days after such notice is
received by the Company.  

4.3Definition of “Cause”.  For purposes of this Agreement, “Cause” is defined
as: (i) a good faith finding by the Company (excluding the Employee, if
applicable) of (a) the Employee’s failure to (1) perform reasonably assigned
lawful duties or (2) comply with a lawful instruction of the Company so long as,
in the case of (2), the instruction is consistent with the scope and
responsibilities of the Employee’s position, or (b) the Employee’s dishonesty,
willful misconduct or gross negligence, or (c) the Employee’s substantial and
material failure or refusal to perform according to, or to comply with, the
policies, procedures or practices established by the Company or the Board and,
in the case of (a) or (c), the Employee has had ten (10) days written notice to
cure his failure to so perform or comply; or (ii) the Employee’s indictment, or
the entering of a guilty plea or plea of “no contest” with respect to a felony
or any crime involving moral turpitude.  

5.Termination Without Cause; Resignation for Good Reason.  If the Employee’s
employment with the Company is terminated by the Company without Cause, or by
the Employee’s voluntary resignation for Good Reason, other than in connection
with a Change in Control (as defined in Section 7.2(a)), then the Employee shall
be paid all accrued and unpaid base salary and any accrued but unused vacation
through the date of termination.  In addition,

 

 

--------------------------------------------------------------------------------

 

subject to the Employee’s execution and non-revocation of a binding severance
and mutual release agreement in a form satisfactory to the Company (hereinafter,
a “Severance Agreement”) and subject to the terms and conditions of Section 19
of this Agreement, the Employee shall be eligible to receive the following
separation benefits: 

5.1 (a) an amount equal to the product of (i) one twelfth (1/12) of the
Employee’s then-current annualized base salary (provided, however, that if
Employee’s employment is terminated by the Employee’s voluntary resignation for
Good Reason as a result of the Company’s material reduction of the Employee’s
base salary, then the Employee’s then-current annualized base salary shall refer
to his base salary as in effect immediately before such material reduction took
effect) and (ii) six (6), less any amounts required to be withheld under
applicable law, which amount shall be payable in six (6) substantially equal
monthly installments, in accordance with the Company’s payroll practices in
effect from time to time beginning on the Payment Commencement Date (as defined
below); and (b) the amount of any bonus for the prior year that was approved but
not yet paid to the Employee at the time of the Employee’s termination of
employment, less any amounts required to be withheld under applicable law, which
amount shall be paid in a manner and timing consistent with the payments to
other similarly situated employees and consistent with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) but
in no event later than March 15 of the year following the year of performance;
provided, in both cases, that the Severance Agreement has been executed and any
applicable revocation period with respect thereto has expired within sixty
(60) days following the Employee’s date of termination (such 60th day, the
“Payment Commencement Date”); provided, however, that if the 60th day following
the Employee’s date of termination occurs in the calendar year following the
year of termination,

 

 

--------------------------------------------------------------------------------

 

then the Payment Commencement Date shall be no earlier than January 1 of the
year following the year of termination; and 

5.2upon the Employee’s termination from employment pursuant to this Section 5,
the Company shall make contributions to the cost of COBRA (Consolidated Omnibus
Budget Reconciliation Act) coverage on behalf of the Employee and any applicable
dependents for a period of six (6) months after the Employee’s termination if
the Employee elects COBRA coverage, and only for so long as such coverage
continues in force; provided, however, that if the Employee commences new
employment and is eligible for a new group health plan, the Company’s
contributions toward COBRA coverage shall end when the new employment begins.
The cost of COBRA shall be determined on the same basis as the Company’s
contribution to Company-provided health and dental insurance coverage in effect
immediately before termination of the Employee’s employment for an active
employee with the same coverage elections. At the end of the six (6) month
period, the Employee may continue such COBRA, if applicable, and shall be
responsible for all premiums thereafter.

 

6.Termination by Reason of Death or Disability.

6.1 If the Employee’s employment with the Company is terminated by reason of the
Employee’s death or Disability (as defined below), then the Employee (or his
estate, if applicable) shall be paid, within thirty (30) days of the date of the
Employee’s death or determination of Disability, all accrued and unpaid base
salary and any accrued but unused vacation through the date of termination.    

6.2For purposes of this Agreement, “Disability” shall mean the Employee's
absence from the full-time performance of the Employee’s duties with the Company
for 180 consecutive calendar days as a result of incapacity due to mental or
physical illness which is

 

 

--------------------------------------------------------------------------------

 

determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative. 

7.Termination Following Change of Control.

7.1Benefits to Employee Upon a Change of Control Termination.  In the event of a
Change of Control Termination (as defined in Section 7.2(c) below), the Employee
shall be entitled to all accrued and unpaid base salary and any accrued but
unused vacation through the date of termination.  In addition, subject to the
Employee’s execution and non-revocation of a binding severance and mutual
release agreement in a form satisfactory to the Company (hereinafter, a
“Severance Agreement”) and subject to the terms and conditions of Section 19 of
this Agreement, the Employee shall be eligible to receive the following
separation benefits:

(a)an amount equal to the product of (i) one twelfth (1/12) of the Employee’s
then-current annualized base salary (provided, however, that if Employee’s
employment is terminated by the Employee’s voluntary resignation for Good Reason
as a result of the Company’s material reduction of the Employee’s base salary,
then the Employee’s then-current annualized base salary shall refer to his base
salary as in effect immediately before such material reduction took effect) and
(ii) six (6), less any amounts required to be withheld under applicable law,
which amount shall be payable, in full and in a lump-sum cash payment on the
Payment Commencement Date (as defined below); provided, however, that if the
Employee’s date of termination occurs prior to the closing of the Change of
Control, then the amount payable hereunder shall instead be paid in six (6)
substantially equal monthly installments, in accordance with the Company’s
payroll practices in effect from time to time beginning on the Payment
Commencement Date;

 

 

--------------------------------------------------------------------------------

 

(b)the amount of any bonus for the prior year that was approved but not yet paid
to the Employee at the time of the Employee’s termination of employment, less
any amounts required to be withheld under applicable law, which amount shall be
paid in a manner and timing consistent with the payments to other similarly
situated employees and consistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) but in no event later
than March 15 of the year following the year of performance; provided, with
respect to the separation benefits described in both Sections 7.1(a) and (b),
that the Severance Agreement has been executed and any applicable revocation
period with respect thereto has expired within sixty (60) days following the
Employee’s date of termination (such 60th day, the “Payment Commencement Date”),
provided, however, that if the 60th day following the Employee’s date of
termination occurs in the calendar year following the year of termination, then
the Payment Commencement Date shall be no earlier than January 1 of the year
following the year of termination;  

(c)upon the Employee’s termination from employment pursuant to this Section 7,
the Company shall make contributions to the cost of COBRA (Consolidated Omnibus
Budget Reconciliation Act) coverage on behalf of the Employee and any applicable
dependents for a period of six (6) months after the Employee’s termination if
the Employee elects COBRA coverage, and only for so long as such coverage
continues in force; provided, however, that if the Employee commences new
employment and is eligible for a new group health plan, the Company’s
contributions toward COBRA coverage shall end when the new employment
begins.  The cost of COBRA shall be determined on the same basis as the
Company’s contribution to Company-provided health and dental insurance coverage
in effect immediately before termination of the Employee’s employment for an
active employee with the

 

 

--------------------------------------------------------------------------------

 

same coverage elections.  At the end of the six (6) month period, the Employee
may continue such COBRA, if applicable, and shall be responsible for all
premiums thereafter; and 

(d)full and immediate vesting of any equity awards subject to time-based vesting
that are outstanding at the time of the termination of the Employee’s
employment. Any of the Employee’s outstanding awards at the time of the
termination will remain exercisable following termination to the extent set
forth in the applicable award agreements.

7.2Key Definitions.  As used herein, the following terms shall have the
following respective meanings:

(a)“Change in Control” means an event or occurrence set forth in any one or more
of subsections (i) through (iii) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection), provided that such event
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i):

(i)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 50% of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); or

(ii)the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other

 

 

--------------------------------------------------------------------------------

 

disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; or  

(iii)approval by the stockholders of the Company of a complete or substantially
complete liquidation or dissolution of the Company.

(b)“Change in Control Date” means the first date during the period of time the
Employee is employed pursuant to this Agreement on which a Change in Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if (a) a
Change in Control occurs, (b) the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and (c) it
is reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or

 

 

--------------------------------------------------------------------------------

 

in anticipation of a Change in Control, then for all purposes of this Agreement
the “Change in Control Date” shall mean the date immediately prior to the date
of such termination of employment. 

(c)Change of Control Termination occurs where the Employee is terminated without
Cause (as defined in Section 4.3) or resigns for Good Reason (as defined in
Section 4.2), in either case within twelve (12) months following the Change in
Control Date.

8.Mitigation.  The Employee shall not be required to mitigate the amount of any
payment or benefits provided for in Section 7 by seeking other employment or
otherwise except with regard to medical and dental coverage if new employment is
obtained.

9.Survival.  The provisions of Sections 5 and 7 shall survive the termination of
this Agreement for any reason.

10.Invention and Non-Disclosure Agreement. The Employee and the Company shall
enter into the Invention and Non-Disclosure Agreement attached hereto as Exhibit
A, effective as of the Commencement Date.  The Company will comply with all
applicable patent, copyright and other intellectual property laws with regard to
inventorship and will give the Employee appropriate attribution for his works of
authorship consistent with industry and professional standards, as determined by
the Company in its reasonable discretion. 

11.Immigration Reform and Control Act.  On the Commencement Date, the Employee
shall complete, as required by law, the Employment Eligibility Verification Form
I-9 and shall provide the Company with appropriate documents to establish the
Employee’s eligibility to work in the United States (e.g., Social Security card
and driver’s license, or United States passport).  The Employee’s employment is
contingent upon the Employee’s ability to

 

 

--------------------------------------------------------------------------------

 

provide the Company with satisfactory proof of the Employee’s identity and
authorization to work in the United States.  

12.Notices.  Any notices delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery signature required via a reputable
nationwide overnight courier service, to the Company’s address set forth in the
introductory paragraph hereto or to the home address of the Employee then on
file with the Company, as applicable.  Either party may change the address to
which notices are to be delivered by giving notice of such change to the other
party in the manner set forth in this Section 12.

13.Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

14.Entire Agreement.  This Agreement and all exhibits hereto constitute the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

15.Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

16.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof).  Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within the

 

 

--------------------------------------------------------------------------------

 

Commonwealth of Massachusetts), and the Company and the Employee each consents
to the jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement. 

17.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

18.Acknowledgment.  The Employee states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney.  The Employee further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

19.Payments Subject to Section 409A.  Subject to the provisions in this Section
19, any severance payments or benefits under this Agreement shall begin only
upon the date of the Employee’s “separation from service” (determined as set
forth below) which occurs on or after the date of termination of the Employee’s
employment.  The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Employee under this
Agreement:

(a)It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the

 

 

--------------------------------------------------------------------------------

 

Company nor the Employee shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. 

(b)If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

(c)If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of Section
409A), then:

(i)Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
paid in the manner (and at the times) set forth in this agreement; and

(ii)Each installment of the severance payments and benefits due under this
Agreement that is not described in paragraph c(i) above and that would, absent
this subsection, be paid within the six-month period following the Employee’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Employee’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Employee’s separation from

 

 

--------------------------------------------------------------------------------

 

service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
§ 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Employee’s second taxable year following the taxable year in which the
separation from service occurs. 

(d)The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation § 1.409A-1(h).

(e)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Employee or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant. 

20.Miscellaneous.

20.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

20.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

20.3In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.




 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CERULEAN PHARMA INC.

 

 

/s/ Christopher D. T. Guiffre

By:

Christopher D. T. Guiffre

Title:

President & Chief Executive Officer

 

 

EMPLOYEE

 

 

/s/ Adrian Senderowicz

 

Adrian Senderowicz, M.D.




 

 

--------------------------------------------------------------------------------

 

Exhibit A

Non-Disclosure, Non-Competition, and Assignment of Intellectual Property
Agreement

 

 